      Case 1:17-cv-01777-VEC-RWL Document 197 Filed 01/27/21 Page 1 of 1

                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #:
                                                                               DATE FILED: 1/27/2021
 -------------------------------------------------------------- X
 DR. ANDREW KERR,                                               :
                                                                :
                                                   Plaintiff, :
                                                                :
                            -against-                           :           17-cv-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :                ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                                  Defendants:
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS oral argument on the parties’ motions in limine is scheduled for February 1,

2021 at 10:00 a.m.;

        IT IS HEREBY ORDERED THAT: Oral argument will take place through Skpe video.

Links to appear via video will be sent to counsel directly. Members of the public may attend the

hearing by dialing 917-933-2166, using the conference ID 548198048.



SO ORDERED.
                                                                    ________________________
Date: January 27, 2021                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
